Fourth Court of Appeals
                                        San Antonio, Texas
                                               March 22, 2022

                                            No. 04-22-00165-CV

    IN RE THE TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES

                                     Original Mandamus Proceeding1

                                                   ORDER


Sitting:          Patricia O. Alvarez, Justice
                  Liza A. Rodriguez, Justice
                  Lori I. Valenzuela, Justice

       Following a March 15, 2022, hearing, the trial court signed an order entitled “Benchmark
Hearing After Final Order” (the “March 15 order”).

       On March 21, 2022, the Relator filed a petition for writ of mandamus complaining of the
March 15 order. Relator also filed a motion asking this Court to stay: the March 15 order,
“further orders regarding the creation of contracts or the payment of funds regarding this child’s
placement and services,” and “any contempt proceedings, sanctions, or any enforcement of the
March 15, 2022, order.”

       Given the time constraints, the Relator has not been able to obtain a transcript of the
hearing. We ORDER Relator to file, no later than April 1, 2022, a transcript of the March 15,
2022, hearing.

           We GRANT the motion for temporary emergency relief as follows:

                  1.    The trial court’s “Benchmark Hearing After Final Order” rendered on
           March 15, 2022 and signed on March 17, 2022 is STAYED pending further order of this
           Court.

                   2.     Any further proceedings regarding the creation of contracts or the payment
           of funds regarding the child’s placement and services are STAYED pending further order
           of this Court.

1 This proceeding arises out of Cause No. 2020-PA-00945, styled In The Interest of K.S.R.C., A Child, pending in
the 37th Judicial District Court, Bexar County, Texas. The Honorable Mary Lou Alvarez signed the order at issue in
this proceeding.
       3.   Any contempt proceedings, sanctions, or any enforcement of the
“Benchmark Hearing After Final Order” are STAYED pending further order of this
Court.



It is so ORDERED on March 22, 2022.


                                                       PER CURIAM




ATTESTED TO: ____________________________
             Michael A. Cruz,
             Clerk of Court